Citation Nr: 0532233	
Decision Date: 11/30/05    Archive Date: 12/07/05	

DOCKET NO.  04-19 982	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for a urinary 
tract condition (UTI).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Patricia A. Talpins, Associate Counsel

INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a July 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia in which the RO denied the veteran's 
application to reopen a claim of service connection for a 
UTI.  The veteran, who had active service from April 1975 to 
April 1979, appealed that decision to the BVA.  Thereafter, 
the RO referred the case to the Board for appellate review.    


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's claim has been obtained.

2.  In a June 2001 rating decision, the RO denied service 
connection for a UTI evidenced by hematuria.  The veteran was 
notified of that decision on August 6, 2001.  

3.  The RO received the veteran's Notice of Disagreement on 
July 25, 2002, and a Statement of the Case was issued on 
September 10, 2002.

4.  The RO received the veteran's VA Form 9 on July 3, 2003.  

5.  A timely request for an extension of the time limit for 
filing a substantive appeal is not of record.  

6.  The evidence received since the final June 2001 rating 
decision, by itself or in conjunction with previously 
considered evidence, relates to an unestablished fact 
necessary to substantiate the claim and raises a reasonable 
possibility of substantiating the claim.  


CONCLUSIONS OF LAW

1.  The June 2001 rating decision that denied the veteran's 
claim of service connection for a UTI is a final decision.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2005).  

2.  The evidence received subsequent to the June 2001 rating 
decision is new and material evidence, and the request to 
reopen the claim for a UTI is granted.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.	The Veterans Claims Assistance Act

As a preliminary matter, the Board is required to address the 
Veterans Claims Assistance Act of 2000 (VCAA) that became law 
in November 2000.  The VCAA provides, among other things, 
that the VA will make reasonable efforts to notify a claimant 
of the relevant evidence necessary to substantiate a claim 
for benefits under laws administered by the VA.  The VCAA 
also requires the VA to assist a claimant in obtaining that 
evidence. 38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2005).

First, the VA has a duty under the VCAA to notify a claimant 
and any representative of the information and evidence needed 
to substantiate a claim.  In this case, the veteran was 
provided notice by letter dated in April 2003.  This letter, 
provided to the veteran prior to the decision on appeal in 
this case, notified him of the substance of the VCAA, 
including the type of evidence necessary to establish 
entitlement to the benefit sought and whether or not the 
veteran or the VA bore the burden of producing or obtaining 
that evidence or information.

Consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b), the RO essentially satisfied the notice 
requirements by:  (1) informing the veteran about the 
information and evidence not of record that was necessary to 
substantiate the claim; (2) informing the veteran about the 
information and evidence the VA would seek to provide; and 
(3) informing the veteran about the information and evidence 
the claimant was expected to provide. Pelegrini v. Principi, 
18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Thereafter, the veteran received another letter 
requesting new and material evidence dated in May 2003, the 
July 2003 rating decision and the October 2003 Statement of 
the Case (SOC).  While the April 2003 letter did not 
specifically tell the veteran to provide any evidence in his 
possession that pertained to his claim, that information was 
provided to the veteran in the October 2003 SOC.  

The Board notes that neither the veteran nor his 
representative have contended or argued that any defect or 
deficiency in the VCAA notice that may be present has 
resulted in any prejudice in the adjudication of his appeal.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  The 
Board finds that the rating decision and the SOC, in 
conjunction with the April 2003 and May 2003 VCAA letters, 
collectively notified the veteran of the evidence considered, 
the pertinent laws and regulations and the reasons his claim 
remained denied.  Under these circumstances, the Board finds 
that the notification requirements of the VCAA have been 
satisfied.  

Second, the VA has a duty to assist a claimant in obtaining 
evidence necessary to substantiate a claim.  In this regard, 
the veteran's service medical records and private medical 
records are associated with the claims file.  The Board 
observes and acknowledges that the veteran had not requested 
nor been afforded a recent VA examination in connection with 
his request to reopen his claim.  However, the veteran 
underwent a VA examination in April 2001 in connection with 
his original claim.  Further, unless new and material 
evidence is submitted, the duty to assist a veteran does not 
include a VA examination.  See 38 C.F.R. § 3.159(c)(4)(iii).  
Neither the veteran nor his representative have made the RO 
or the Board aware of any additional available evidence that 
needs to be obtained in order to fairly decide the veteran's 
claim.  As such, the Board finds that the case is ready for 
appellate review.



B.  Evidence

A review of the veteran's service medical records indicated 
that he was treated for back pain and one episode of blood in 
his urine in December 1977.  At that time, he denied dysuria, 
frequency, or nocturia.  Lab work performed was negative, 
including a urinalysis (U-A) and a rapid plasma reagin (an 
RPR); and he was assessed as having a back strain with no 
neurological pathology.  A chronological record of medical 
care report, dated the same day, indicated the impression 
that the veteran probably had a urinary tract infection 
(UTI).  A September 1978 service record noted that he 
complained of hematuria that lasted for 24 hours.  It also 
stated that the veteran reported a chronic history of 
hematuria for approximately 6 months.  He was sent for a 
consultation, for which the veteran was ultimately provided 
with a differential diagnosis that included pyelonephritis 
chronic infection.  A November 1978 service medical record 
indicated that the veteran was seen at the urology clinic for 
an examination.  The impression at that time was a history of 
hematuria and back pain with a question noted of whether the 
veteran experienced a previous stone passage.  His urethral 
calibration noted no strictures and he appeared to have 
normal cystoscopy.  Thereafter, in December 1978, a 
radiographic report noted some evidence of pyelotubular 
backflow, the significance of which could not be determined.  
The impression of the examiner was that the veteran had a 
normal upper collecting system; however, the clinical history 
suggested upper tract etiology for his hematuria.

There are no relevant medical records dated in the 1980s 
through 2000.

By a September 2000 RO decision, service connection for a UTI 
was denied as not well-grounded.  

Private medical records dated in January 2001 reported that 
the veteran complained of gross hematuria with clots.  On 
January 4, 2001, the veteran underwent a urethrocystogram 
retrograde that showed a normal bilateral retrograde 
pyelogram.  He also underwent a renal ultrasound the same 
day, which showed a small cyst in the upper pole of the right 
kidney; otherwise, it was an unremarkable study.  

A medical record dated on January 5, 2001, indicates that the 
veteran was examined by David Gallo, M.D. for the chief 
complaint of gross hematuria.  This record noted that the 
veteran reported to Dr. Gallo that he saw Dr. Gallo in the 
early 1980's for a similar problem and that Dr. Gallo 
performed a cystoscopy on the veteran at that time.  Dr. 
Gallo noted in the record that neither he nor the veteran had 
any evidence of the previous findings [of the early 1980s 
treatment] as the veteran's records, both at the hospital and 
the doctor's office, were no longer available.  

The January 5, 2001, record noted that the veteran reported 
he experienced gross, painless hematuria with clots two times 
that year and once the year before.  He stated that he had no 
work-ups [medical treatment] for the hematuria.  He denied 
dysuria, flank pain urgency, incontinence, back pain, fever, 
chills, nausea or vomiting at that time.  Laboratory data 
showed microscopic hematuria in the veteran's urine.  Dr. 
Gallo's impression was that the veteran had recurrent 
hematuria, etiology to be determined.  That same day, the 
veteran underwent  cystoscopy, bilateral retrograde pyelogram 
and urethral dilation.  His postoperative diagnoses were (1) 
recurrent gross hematuria, (2) chronic prostatitis, and (3) 
bladder neck constricture with heavy trabeculated bladder.  A 
January 8, 2001, treatment note indicated that the veteran's 
urinary analysis was okay, and the impression that the 
veteran had chronic prostatitis. 

During the veteran's April 2001 VA examination, the veteran 
reported that he experienced blood in his urine while in 
service.  He asserted that he experienced intermittent bouts 
of hematuria from 1979 to 1983 for which he received 
treatment by his private urologist, the results of which were 
unclear with the veteran perhaps having chronic prostatitis.  
The veteran also reported experiencing one or two bouts of 
hematuria from 1987 to 1999, for which he did not go to the 
doctor.  He stated that his symptoms began to reoccur in 
2000, at which time he returned to Dr. Gallo and underwent a 
cystoscopy in 2001.  He denied dysuria, incontinence, a 
history of urinary tract infections or renal stones, but 
reported that his urine flow was weak.  Laboratory tests 
performed during the veteran's VA examination included a 
urinalysis (which was normal and clear), an occult blood 
trace (which was normal negative), a bacteria test (which was 
normal), and an amorphous sediment (resulted in none or few 
being shown).  The VA examiner diagnosed the veteran as 
having chronic intermittent gross hematuria of unknown 
etiology.  The examiner stated that this condition started 
back in 1977.  It was noted that the veteran had undergone 
multiple cystoscopic evaluations and was thought on last 
cystoscopy to have chronic prostatitis.  

After reviewing the above referenced evidence, the RO, in a 
June 2001 decision, denied service connection for a UTI on 
the basis of (1) the absence of evidence of medical treatment 
from December 1978 to January 2001 and (2) because the 
veteran's current treatment was not shown to be related to 
his period in service.  The veteran was notified of the June 
2001 rating decision by letter dated on August 6, 2001.  

(It is noted that the claim of service connection for a UTI 
was previously denied in September 2000 as not well-grounded.  
When the RO reviewed the veteran's claim in June 2001, it 
readjudicated the claim of service connection on a de novo 
basis under the VCAA.  This readjudication was proper given 
that the September 2000 decision became final during the 
period of July 14, 1999, and November 9, 2000.  See 
38 U.S.C.A. § 5107, Note.)

The veteran submitted a Notice of Disagreement that was 
received by the RO on July 25, 2002.  Thereafter, the RO 
issued a Statement of the Case on September 10, 2002.  In 
response, the veteran sent a letter to the RO in October 2002 
inquiring as to the basis of the denial of his claim.  He 
also asked that the RO clarify what qualified a veteran for 
VA benefits and whether a pension was available as well.  (He 
did not indicate, in this document, that he wanted to appeal 
the RO's June 2001 decision.)  He attached documents for the 
RO's review which were duplicative of documents previously 
considered.  The RO responded to the veteran's letter in 
January 2003 and informed the veteran of the basis upon which 
the June 2001 rating decision was made. 

In March 2003, the veteran submitted a letter that was viewed 
by the RO as a request to reopen his claim.  The RO sent 
letters in April 2003 and May 2003 informing the veteran of 
the evidence necessary to reopen a claim.  Thereafter, in 
July 2003, the veteran submitted a VA Form 9 and a statement 
requesting service connection.  A letter from the RO dated 
that same month informed the veteran that his VA Form 9 was 
too late to be accepted as a substantive appeal for the June 
2001 RO decision; and that the veteran should write and tell 
the RO if he disagreed with this decision.  Enclosed with the 
letter was a VA Form 4107 "your rights to appeal our 
decision." No response to this letter is contained in the 
claims file.  In a rating decision dated in July 2003, the RO 
denied the veteran's application to reopen a claim of service 
connection for a urinary tract condition because no new and 
material evidence had been received to reopen the claim.  

The evidence subsequent to the July 2003 rating decision 
consisted of the January 2001 medical records from Dr. Gallo 
(which are duplicative) and a January 2001 lab report 
reflecting test results (which is new).  The veteran 
submitted statements in September 2003 and March 2004, and 
testified at a BVA hearing in August 2004.  During his BVA 
hearing, the veteran stated that he has hematuria every 4 to 
5 months.  See August 2004 transcript, p.5.  He reported that 
he had received treatment from the VA on one occasion and 
that the VA doctors only examined him.  Id., p.6.  He 
testified that he felt entitled to service connection because 
he had hematuria in service that persisted through the years 
and because he continues to experience hematuria. Id.  He 
additionally asserted that his urologist, Dr. Gallo, has 
related his current urinary problems back to his time in 
service.  Id., p.8.
C.  Law and Analysis 

Applicable law provides that service connection will be 
granted if it is shown that a veteran has a disability 
resulting from an injury or disease contracted in the line of 
duty or for aggravation of a preexisting injury or disease.  
38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304.  The term 
"disability" as used in chapter 11, and specifically in § 
1110, should be construed to refer to impairment of earning 
capacity due to disease, injury, or defect, rather than to 
the disease, injury, or defect itself.  Allen v. Brown, 7 
Vet. App. 439, 448 (1995).  In addition, service connection 
may be granted for any disease diagnosed after discharge, 
when all of the evidence, including that pertinent to 
service, establishes that a disease was incurred in service.  
38 C.F.R. § 3.303(d).  Generally, to prove service 
connection, the record must contain:  (1) medical evidence of 
a current disability, (2) medical evidence, or in certain 
circumstances, lay testimony, of an in service incurrence or 
aggravation of an injury or disease and (3) medical evidence 
of a nexus between the current disability and the in service 
disease or injury.  Pond v. West, 12 Vet. App. 341 (1999); 
Caluza v. Brown, 7 Vet. App. 498 (1995).

The Board notes that the veteran's request for service 
connection was previously denied in the June 2001 rating 
decision, and that decision is not on appeal to the BVA as it 
is a final, unappealed decision.  See 38 U.S.C.A. § 7103(a); 
38 C.F.R. §§ 20.1100(a), 20.1104.  Pursuant to the relevant 
regulations, an appeal consists of a timely filed Notice of 
Disagreement in writing and, after an SOC has been furnished, 
a timely Substantive Appeal.  38 C.F.R. § 20.200.  A 
substantive appeal consists of a properly completed VA Form 
1-9, "Appeal to Board of Veterans' Appeals" or correspondence 
containing the necessary information.  Proper completion and 
filing of a substantive appeal are the last actions a veteran 
needs to take to perfect an appeal. 38 C.F.R. § 20.202.  A 
substantive appeal must be filed within 60 days from the date 
that the agency of original jurisdiction mails the SOC to the 
veteran or within the remainder of the one-year period from 
the date of mailing of the notification of the determination 
being appealed, whichever comes later. 38 U.S.C.A. § 7105; 38 
C.F.R. § 20.302(b).  If a claimant fails to file a 
substantive appeal in a timely manner, and fails to timely 
request an extension of time, he or she is statutorily barred 
from appealing the RO decision. Roy v. Brown, 5 Vet. App. 
554, 556 (1993). See also YT v. Brown, 9 Vet. App. 195 
(1996); Cuevas v. Principi, 3 Vet. App. 542, 546 (1992). Cf. 
Rowell v. Principi, 4 Vet. App. 9 (1993).

In this case, the veteran filed a Notice of Disagreement to 
the June 2001 rating decision in August 2002.  On September 
10, 2002, the RO issued an SOC with a cover letter that 
informed the veteran that he needed to file a formal appeal 
in order to complete his appeal.  The letter went on to state 
that the veteran should use an enclosed VA Form 9 to address 
(1) the benefit he wanted, (2) the facts of the SOC with 
which he disagreed, and (3) the errors that the veteran 
believed had been made by the RO.  The letter also stated 
that the veteran had to file his Substantive Appeal within 60 
days from the date of the letter or within the remainder, if 
any, of the one-year period from the date of the letter 
attached to the June 2001 rating decision.  In bold, the 
letter stated "if we do not hear from you within this 
period, we will close your case." 

The veteran then submitted a letter in October 2002 inquiring 
as to the basis of the denial of his claim, requesting 
clarification as to what qualified a veteran for VA benefits, 
and inquiring whether a pension was available.  However, this 
letter did not constitute a VA Form 9 as it did not set forth 
specific allegations of error of fact or law related to 
specific items in the SOC as required by 38 C.F.R. § 20.202.  
Nor did it clearly identify the benefit sought on appeal.  
The RO responded to the veteran's letter in January 2003 and 
informed the veteran of the basis upon which the June 2001 
rating decision was made.  Thereafter, in July 2003, the 
veteran submitted a VA Form 9 Form with a statement 
requesting service connection.  Unfortunately, this document 
was received well after the time limit for filing a 
substantive appeal, which, in this case, was November 10, 
2002, 60 days after the issuance of the SOC.

The RO notified the veteran in July 2003 that his VA Form 9 
was too late to be accepted as a substantive appeal; and that 
the veteran should notify the RO if he disagreed with that 
determination.  The RO also provided a VA Form 4107 in case 
the veteran decided to appeal.  However, the veteran did not 
respond or appeal this determination.  As such, the Board 
agrees with the finding that the veteran did not submit a 
timely substantive appeal with regard to the June 2001 rating 
decision; nor did he submit a timely request for extension of 
the time limit for filing his substantive appeal. 38 C.F.R. 
§§ 20.302, 20.303.  Thus, the June 2001 decision represents a 
final decision.  38 U.S.C.A. § 7103(a); 38 C.F.R. 
§§ 20.1100(a), 20.1104.  

The veteran submitted a letter in March 2003 that was 
construed to be a request that his service connection claim 
be reopened.  A claim shall be reopened and reviewed if new 
and material evidence is presented or secured with respect to 
a claim that is final.  38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156.  When a veteran seeks to reopen a final decision, 
the first inquiry is whether the evidence presented or 
secured after the last disallowance is "new and material."  
Under 38 C.F.R. § 3.156(a), new evidence means existing 
evidence not previously submitted to agency decision makers.  
Material evidence means evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).  

When determining whether a claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).  In order for the 
evidence to be sufficient to reopen a previously denied 
claim, the evidence must be both new and material.  If the 
evidence is new, but not material, the inquiry ends and the 
claim cannot be reopened.  Smith v. West, 12 Vet. App. 312 
(1999).  If it is determined that new and material evidence 
has been submitted, the claim must be reopened.  The Board 
may then proceed to the merits of the claim on the basis of 
all of the evidence of record.  When all the evidence is 
assembled, the VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event; or whether a 
preponderance of the evidence is against a claim, in which 
case, the claim is denied. Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  

When the RO denied the veteran's claim in June 2001 it 
considered the veteran's service medical records (1975 to 
1979) which reflect that in December 1977, it was noted that 
he had a probable UTI.  In September 1978, the veteran 
reported a 6 month history of hematuria.  The differential 
diagnosis was pyelonephritis.  In November 1978, it was noted 
that he had a history of hematuria.  Cystoscopy was normal.  
In December 1978, it was noted that there was some 
radiographic evidence of pyelotubular backflow, which was of 
unknown significance.  The impression was that the veteran 
had a normal upper collecting system, and his clinical 
history was described as suggestive of an upper tract 
etiology for hematuria.  

The RO also considered private medical records from Dr. Gallo 
which show that the veteran presented with complaints of 
blood in the urine.  A bilateral retrograde pyelogram was 
normal.  A renal ultrasound revealed a small cyst of the 
upper pole of the right kidney.  Treatment included a 
uretheral dilation.  The postoperative diagnoses included 
recurrent gross hematuria, chronic prostatitis, and bladder 
neck constricture with a heavy trabeculated bladder.

The RO also considered an April 2001 VA examination report 
which reflects that the veteran reported a history of having 
blood in his urine during service, and intermittent bouts 
(1979 to 1983, 1987 to 1999, 2000) of such since discharge.  
Laboratory tests revealed a normal urinalysis and an occult 
blood trace was normal negative.  The diagnosis was chronic, 
intermittent gross hematuria of unknown etiology.  It was 
noted that the aforementioned condition began in 1977.  He 
had multiple cystoscopic evaluations and was thought on the 
last cystoscopy to have chronic prostatitis.  Other work-ups 
were noted as not demonstrative. 

In June 2001, the RO denied the veteran's claim of service 
connection on the basis that there was an absence of findings 
(pertaining to a UTI) from 1978 to 2001, and based on the 
lack of nexus evidence. 

The evidence associated with the claims file since the June 
2001 rating decision consists of (1) duplicate medical 
records from Dr. Gallo, (2) a new January 2001 lab report 
reflecting test results summarized in Dr. Gallo's medical 
records, (3) the veteran's August 2004 testimony, and (4) 
statements from the veteran dated in September 2003 and March 
2004.  

Clearly, the duplicative medical evidence from Dr. Gallo does 
not constitute new and material evidence as it was previously 
considered by the RO in June 2001.  Again, the duplicative 
evidence is to the effect that the veteran has laboratory 
findings of hematuria.  A related and chronic disability to 
include chronic UTIs was not identified. 

As for the newly received January 2001 lab report; this, too, 
does not constitute new and material evidence.  The lab 
report reflects trace blood in the urine; this post-service 
finding (of hematuria) was previously noted and considered by 
the RO.  

The veteran's hearing testimony is essentially to the effect 
that he had hematuria in service; he had hematuria 
intermittently since service discharge; and that he has a 
current disability which is related to inservice hematuria.  
Most notably, he testified that Dr. Gallo indicated to him 
that his current chronic hematuria relates back to the 
veteran's period of service.  See August 2004 transcript, 
p.8.  Dr. Gallo possesses the requisite training and 
knowledge to provide an opinion regarding etiology; and in 
light of the veteran's assertions and the particular 
circumstances of this case, the Board finds that the 
aforementioned testimony constitutes new and material 
evidence sufficient to reopen the veteran's claim.  The 
appeal is granted. 


ORDER

New and material evidence has been received to reopen a claim 
for service connection for a UTI; the appeal is granted, to 
this extent.  


REMAND

A preliminary review of the record discloses a need for 
further development prior to final appellate review.  In this 
regard, a review of the claims folder reveals that not all of 
the veteran's service medical records are contained in the 
file, including the veteran's entrance and separation 
examinations.  It is unclear if these records were requested 
by the RO.  A June 2000 note to the file indicates that the 
veteran's folder may have been rebuilt.  A July 2000 letter 
from the RO to the veteran set forth the law which mandated 
that a veteran show his claim to be "well grounded" prior 
to the RO proceeding with the claim.  The letter asked the 
veteran to forward a copy of his service medical records to 
the RO if the veteran had them in his possession.  The letter 
also stated that the RO would request a copy of the service 
medical records as well; however, there is no indication that 
these records were located.  

The Board also notes that the veteran reported in his June 
2000 application for compensation that he served in the Navy 
Reserve from May 1979 to April 1983 and in the National Guard 
from May 1987 to October 1999.  A transmittal notice in the 
file dated in October 1979 indicated that the veteran was 
stationed at the Naval Amphibious Base in Norfolk, Virginia 
while in the Navy Reserve.  It appears that records were 
requested of the commanding officer at the Reserve Center in 
Norfolk, Virginia in June 1979, but this request was limited 
to service dental records.  The Board notes that the 
veteran's periods of active duty for training have still not 
been verified.  

In order to give the veteran every consideration with respect 
to the present appeal, it is the Board's opinion that further 
development of the case is desirable.  The case is being 
returned to the RO via the Appeals Management Center (AMC), 
in Washington, D.C., and the VA will notify the veteran if 
further action on his part is required.  

Accordingly, this case is REMANDED for the following action:

1.  The RO should complete the development 
of the evidence in regards to obtaining 
and/or reconstructing the veteran's service 
medical records in accordance with the 
applicable VA procedure and by contacting 
the National Personnel Records Center 
(NPRC) in St. Louis, Missouri.  

2.  The RO should verify through official 
sources the periods of active duty for 
training performed by the veteran from 1979 
until 1983 while serving with the Navy 
Reserve and from 1987 until 1999 while 
serving with the National Guard.  The RO 
should obtain any outstanding service 
medical records.  

3.  The RO should obtain and associate any 
VA medical records of the veteran from the 
Hampton, Virginia VA office and Porthmouth 
Naval Hospital, as indicated in the 
veteran's July 2003 and September 2003 
statements.  

4.  The veteran should be requested to 
complete a new authorization for release of 
medical records from Dr. David Gallo, M.D. 
to permit the RO to obtain any additional 
records from that physician.  The veteran 
should also be informed that he should 
contact Dr. Gallo with the purpose of 
obtaining a written memorandum or opinion 
letter setting forth the testimony the 
veteran proffered at the BVA hearing (i.e., 
that Dr. Gallo indicated to him that he has 
a chronic disability related to his 
inservice hematuria) and the basis of that 
opinion.

5.  After obtaining the records as set 
forth above, the RO should afford the 
veteran a VA examination to answer the 
medical questions of whether (1) the 
veteran's current, chronic hematuria is 
related to the hematuria he experienced in 
service; and (2) if so, whether the 
hematuria is reflective of a disability to 
include chronic prostatis.  Any and all 
indicated evaluations, studies, and tests 
deemed to be necessary by the examiner 
should be accomplished.  The examiner is 
requested to review all pertinent records 
associated with the claims file, and 
following the examination, to report 
complaints and clinical findings pertaining 
to the veteran's hematuria and any 
associated disability, if present.  A clear 
rationale for all opinions would be 
helpful, and a discussion of the facts and 
medical principles involved would be of 
considerable assistance to the Board.   

6.  Lastly, the RO should ensure that 
appropriate VCAA notice has been provided 
to the veteran in connection with the 
veteran's claim of entitlement to service 
connection for a urinary tract condition, 
consistent with the requirements of 38 
U.S.C.A. § 5103(a), 38 C.F.R. § 3.159(b)(1) 
and Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  

When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of the 
additional evidence.  If the benefit sought is not granted, 
the veteran and his representative should be furnished a 
Supplemental Statement of the Case and be afforded a 
reasonable opportunity to respond before the record is 
returned to the Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).  No action is required of the 
veteran unless he is notified.



	                        
____________________________________________
	K. Parakkal
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


